Citation Nr: 0031132	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an assignment of a disability evaluation 
higher than 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active duty service from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for PTSD 
and assigned a 10 percent disability evaluation effective 
September 13, 1996.


FINDINGS OF FACT

The veteran's service connected PTSD is symptomatic, 
requiring medication, but it is not manifested by more than 
mild social and industrial impairment; nor is it productive 
of more than mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  The Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran filed his claim for service connection for PTSD 
in September 1996.  By a Board decision dated March 1997, 
service connection for PTSD was granted based on medical 
evidence of a diagnosis of the disorder due to combat in 
Vietnam.  The RO assigned a 10 percent evaluation effective 
September 13, 1996.  

In VA outpatient treatment records dated June and August 1996 
the veteran reported suffering from 
intrusive/arousal/avoidant symptoms of PTSD.  The veteran 
presented with constricted affect and marked push of speech.  
He complained of feeling down and very anxious since 
returning from Vietnam.  The veteran reported being treated 
in the private sector for depression/anxiety since 1972, and 
complained of sleeping problems.  The veteran described being 
angry, frustrated, and irritable.  The examiner indicated 
that the veteran was stoical and, while he had made adequate 
social adjustment, he met the criteria for PTSD.

A VA social survey dated November 1996 showed the veteran 
employed as a garage attendant at the Federal Reserve Bank.  
The veteran reported tearful dreams, flashbacks and extensive 
hypervigilance resulting from his Vietnam experiences.  He 
described reacting to his dreams by jerking on his wife's 
head.

At a VA examination dated December 1996 the veteran reported 
working at the Federal Reserve Bank for 24 years.  He 
reported sleeping lightly and jumped to sounds.  He indicated 
he was irritable with adults.  The examiner indicated that 
the veteran appeared to have slight press of speech.  The 
assessment indicated that the veteran reported fluctuating 
depression, sleep problems, irritability, and periods of 
hypervigilance.  The examiner indicated that the veteran did 
not appear to meet full criteria for PTSD.  He also did not 
appear to meet full criteria for cyclothymic disorder, but 
did appear to have press of speech.  He did not meet the 
criteria for generalized anxiety disorder, but the examiner 
noted that the veteran possessed symptoms of each of the 
above disorders.  The examiner noted that the veteran was 
receiving medication for anxiety, depression and sleep 
problems, but did not take the medication unless needed.  The 
examiner indicated that during the examination the veteran 
did not endorse symptoms to meet the criteria of depressive 
disorder and that the veteran probably did have residual 
anxiety and mood difficulties stemming from his military 
service, but these difficulties did not appear to meet DSM-IV 
criteria as described.  The Axis I diagnosis was probable 
PTSD, chronic, mild.  The Global Assessment of Functioning 
(GAF) score was 70-75.

At his RO hearing in April 1998, the veteran testified that 
his PTSD had increased in severity.  He described an 
increased startle response and what he labeled a major sleep 
problem.  He also testified that he had loss of patience and 
was quick tempered.  The veteran said that, while he had many 
friends, they did not visit them.  However, he did visit with 
his immediate family.  The veteran indicated that he worked 
forty hours a week as an attendant/chauffeur.

VA outpatient progress notes dated December 1997 to May 1998 
showed that the veteran requested an appointment and a 
prescription renewal concerning his PTSD.  At the examination 
the veteran denied harmful ideas/hallucinations.  The veteran 
complained of bad dreams since Vietnam.  He reported being 
jumpy, hyperresponsive,  and hypersensitive, with periodic 
periods of anxiety and crying spells.  The impression was 
PTSD with insomnia. 

VA outpatient progress notes dated March 1999 to April 2000 
showed that the veteran's wife reported that the veteran 
drank more and lost his temper a lot.  She indicated that 
their adopted son was affected and the family found the 
veteran getting more depressed.  The veteran wanted a pill to 
sleep soundly and wanted the medication to sleep especially 
when awakened in the middle of the night.  The examination 
showed the veteran alert and oriented times four.  The 
veteran reported being easily upset and at work and at home 
anger was outrageous.  He felt his adopted son was a problem 
and he had the right to discipline him.  The veteran denied 
suicidal and homicidal ideations, and hallucinations.  The 
veteran reported jumpiness and nervousness.  There was no 
evidence of delusions.  The impression was alcohol dependance 
with intermittent explosions of anger.  April 1999 progress 
notes indicate that the veteran reported feeling fine, but 
tired.  He denied alcohol/drugs/nicotine and admitted to 
eating a lot of candy.  The veteran reported kicking in his 
sleep with nightmares and crying in his sleep.

At a June 2000 VA examination the veteran reported his mood 
to be fairly good, some problems at work, and found that he 
was quite jumpy, especially at night.  He indicated that he 
had an exaggerated startle response, and that people would 
sometimes make fun of him by popping a balloon around him in 
order to see him jump.  He reported no suicidal thoughts and 
was not having crying spells.  The veteran indicated that his 
sleep had improved, but still had occasional nightmares, two 
to three times a month concerning the war.  He reported 
intrusive thoughts which occurred almost daily, but did not 
appear to have flashbacks.  The veteran reported that his 
marriage was stable, but found himself hollering a lot.  He 
also indicated that his work situation was stable, but he did 
have intermittent problems getting along with people and 
reported things had been better over the last two years.  The 
veteran denied hallucinations and no delusional material was 
noted.  The veteran reported that he drank about three to 
four beers on weekends, but not during the week and denied 
the use of illicit drugs, cigarettes, and drank very little 
caffeinated beverages.  He indicated that he had friends who 
he saw occasionally and lately had been using the Internet to 
try to find individuals who were in his army unit.  The 
examination showed the veteran oriented to time, place, 
person, and was cognizant of the reason for his interview.  
The veteran was logical, coherent, and not tangential or 
circumstantial.  He was spontaneous and made fair eye 
contact, his voice was well modulated, and the flow of speech 
was normal.  The veteran's affect was somewhat intense.  The 
examiner further reported that overall the veteran was 
pleasant and could smile, but with some difficulty.  The 
veteran showed no tearing and there was no visible tension 
when talking about Vietnam.  The examiner indicated that the 
veteran was of average intelligence, abstraction ability was 
normal, and attention and concentration were unimpaired.  
Recent and remote memory were intact; he did have some 
difficulty in recalling three items, but recognition for 
these items was normal.  Interlocking figures showed some 
motor incoordination, and the examiner observed that it was 
possible that here was some minimal brain damage present.  No 
hallucinations or delusions were noted and psychosis was 
absent.  The examiner concluded that the veteran appeared to 
change little since he was last examined four years prior, 
and if anything, on the current medications was somewhat 
better.  He still showed PTSD symptoms sufficient to form a 
diagnosis.  The Axis I diagnosis was PTSD and GAF score was 
assessed at 75.

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); see also 61 Fed. Reg. 
52695-52702 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant will apply, absent congressional 
intent to the contrary.  See Karnes v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, these regulations cannot be 
applied prior to their effective date, see VAOGCPREC 3-2000.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 10 percent evaluation was warranted for 
PTSD with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation was warranted for PTSD when evidenced by 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In Hood v. Brown, 
4 Vet. App. 301 (1993), the United States Court of Appeals 
for Veterans Claims (Court) stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (O.G.C. 
Prec. 9-93); 59 Fed. Reg. 4752 (1994).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2000).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

After reviewing the record, it is the Board's judgment that 
the veteran's PTSD, while symptomatic and requiring some 
medication, is not manifested by more than emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment; or more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  Therefore, a 
rating in excess of 10 percent is not warranted under either 
the old or new rating criteria.

A review of the medical evidence under either the old or new 
criteria does not show that the veteran's PTSD "more nearly 
approximates" the criteria required for a 30 percent 
evaluation.  See 38 C.F.R. § 4.7.  VA examinations dated 
December 1996 and June 2000 showed mild PTSD symptoms with 
GAF scores of 70 to 75.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A GAF score of 61-70 denotes "some 
mild symptoms . . . OR some difficulty in social, 
occupational, or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV.  A GAF score of 71-80 denotes "no 
more than slight impairment."  Id.  In addition, the Board 
notes that, the veteran has been working full time for over 
20 years as a garage attendant at the Federal Reserve Bank.  
The June 2000 VA examiner indicated that the veteran had 
changed little since he was examined four years prior and on 
the current medications was somewhat better.  As to the 
current criteria for the next highest rating (30 percent), 
while there is some evidence of anxiety and insomnia, it is 
apparent that the veteran's symptoms respond to medication.  
There is no indication of suspiciousness or panic attacks.  
As to memory impairment, the most recent VA psychiatric 
examination showed that his recent and remote memory were 
intact; he did have some difficulty in recalling three items, 
but recognition for these items was noted to be normal.  The 
same evaluation did not show a depressed mood.  Thus, it is 
apparent that most of the symptoms for a 30 percent rating 
are not present.  It is the Board's judgment that the 
veteran's PTSD is not productive of definite impairment or 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks which would warrant a 30 percent 
evaluation under either the old or new criteria.  The Board 
again notes that the GAF scores that have been reported in 
recent years are entirely consistent with this conclusion.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
assignment of a higher evaluation must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an assignment of a disability evaluation 
higher than 10 percent for PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


